DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The RCE dated 5-31-2022 is acknowledged.
	Claims included in the prosecution are 1-15, 17-18 and 20-21.
	The following are the rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.  Claims 1-7, 10-15,  17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Menzaghi (US 2014/0221277).
	Menzaghi discloses kappa opioid agonist with the claimed basic structure CR665 (in instant claim) for the treatment of pain (Abstract, 0090-0103, 0130, 0141, 0149 and Examples). Menzaghi teaches the administration of the kappa opioid agonists by incorporating in a controlled drug delivery device (0033) and teaches also subcutaneous mode of administration and polymer microcapsular preparations with controlled release property or in liposomes (0132-0133 and 0141)). Although Menzaghi does not disclose all of the claimed compounds, it would have been obvious to one of ordinary skill in the art that homologues or other tetrapeptides falling within the basic structure of kappa opioid agonists taught by Menzaghi with a reasonable expectation of success.
2.  Claims 1-15,  17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Menzaghi (US 2014/0221277) in combination with Patel (US 2014/0171457) and optionally further in combination with Schteingart (US 2016/0376308).
Menzaghi as discussed above, discloses kappa opioid agonist with the claimed basic structure CR665 (in instant claim) for the treatment of pain (Abstract, 0090-0103, 0130, 0141, 0149 and Examples). Menzaghi teaches the administration of the kappa opioid agonists by incorporating in a controlled drug delivery device (0033) and teaches also subcutaneous mode of administration and polymer microcapsular preparations with controlled release property or in liposomes (0132-0133 and 0141)). Although Menzaghi does not disclose all of the claimed compounds, it would have been obvious to one of ordinary skill in the art that homologues or other tetrapeptides falling within the basic structure of kappa opioid agonists taught by Menzaghi with a reasonable expectation of success.
Patel teaches biocompatible polymeric matrix system (ethylene vinyl acetate copolymer for sustained release of buprenorphine (kappa-opioid receptor inverse agonist) for the treatment of pain. Such a polymeric matrix enables the compound to relieve the pain over a period of time. The dimensions of implantable devices are disclosed in p 0030. The opioid agonist taught however, is not the claimed kappa opioid agonist (Abstract, 0006-0012).
	Schteingart teaches that kappa-opioid receptor agonists could be administered in polymeric matrix sustained release vehicles for long term control (ranging from  months to years) (Abstract, Figures, 0128, 0160, 0164-0166, 0175).
	It would have been obvious to one of ordinary skill in the art to administer the kappa opioid agonists taught by Menzaghi as polymeric sustained release implants, with a reasonable expectation of success since Patel teaches the administration of kappa opioid agonists in polymer containing implants; one of ordinary skill in the art would be motivated further to administer kappa opioid agonists in sustained release polymeric implants since Schteingart teaches such formulations to last for longer periods of time.

	Applicant’s arguments have been fully considered, but are found to be persuasive. Applicant argues that Menzaghi does not disclose or teach sustained release composition implants comprising a biocompatible polymeric matrix. According to applicant, Menzaghi discloses implantable pumps which are very different from the claimed biocompatible polymeric matrix and kappa opioid agonists and that Menzaghi provides microcapsules. 
	This argument is not persuasive since claim 1 recites only biocompatible polymeric matrix and does not define what it is. The rejection is made in combination with Patel and Patel teaches biocompatible polymeric matrix system (ethylene vinyl acetate copolymer for sustained release of buprenorphine (kappa-opioid receptor inverse agonist) for the treatment of pain. Although the agonist is not claimed agonist, Patel’s teachings pertain to kappa opioid agonists and therefore, one of ordinary skill in the art would expect that the polymeric matrix taught by Patel would be effective for claimed kappa opioid agonist and provide the sustained release for a long time with a reasonable expectation of success.
	Applicant argues that buprenorphine taught by Patel is a partial agonist at mu opioid receptor and an antagonist at the kappa opioid receptor. This argument is not persuasive. Irrespective of whether a full or partial agonist, the sustained release properties of the EVA polymer taught by Patel will be the same since the sustained release properties will be the same because they are due to the polymer itself and not what compound it encapsulates. As admitted by applicant, sustained release of the compound is over several months.
3.	 Claims 1-15, 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderaj et al (European Journal of Pharmacology, 2008) or Hughes (The open Medicinal Chemistry Journal, 2013) of record in combination with in combination with Patel (US 2014/0171457) and optionally further in combination with Schteingart (US 2016/0376308).
	Vanderaj discloses the analgesic activity of new class of kappa opioid agonists with the claimed basic structure (Abstract and entire publication).  Although Vanderaj does not disclose all of the claimed compounds, it would have been obvious to one of ordinary skill in the art that homologues or other tetrapeptides falling within the basic structure of kappa opioid agonists taught by Vanderaj with a reasonable expectation of success.
	Similarly, Hughes teaches the treatment of pain using the kappa-opioid receptor agonist (CR665) which has the same basic structure (see the Figures and entire publication).
	What is lacking in Vanderaj and Hughes is the preparation of the kappa opioid receptor agonists in a polymeric matrix and the delivery of the sustained release formulation in an implant. 
	Patel teaches biocompatible polymeric matrix system (ethylene vinyl acetate copolymer for sustained release of buprenorphine (kappa-opioid receptor inverse agonist) for the treatment of pain. Such a polymeric matrix enables the compound to relieve the pain over a period of time. The dimensions of implantable devices are disclosed in p 0030. The opioid agonist taught however, is not the claimed kappa opioid agonist (Abstract, 0006-0012).
 	Schteingart teaches that kappa-opioid receptor agonists could be administered in polymeric matrix sustained release vehicles (Abstract, Figures, 0128, 0160, 0164-0166, 0175).
	To deliver the kappa-opioid receptor agonists in a polymeric matrix would have been obvious to one of ordinary skill in the art since such a use delivers the claimed kappa-opioid receptor agonists in a sustained release manner as suggested by Patel or Schteingart. 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that vanderah and Hughes disclose kappa receptor agonists which are very different compounds than buprenorphine, the kappa receptor antagonists and partial mu opioid receptor agonist disclosed in Patel and the skilled artisan would not look to combine Patel with Vanderah and Hughes. This argument is not persuasive since Vanderah and Hughes disclose the same compounds as in instant claims and applicant’s arguments regarding Patel and why one skilled in the art would combine Patel have been addressed above.

	The affidavit by Dr. Sunil Sreedharan has been fully and carefully reviewed, but is not found to be persuasive. Dr. Sreedharan studies the implant of kappa opioid agonist JTO9 with a shell of EVA copolymer  in rats and finds the level of the agonist for about 2000 hours.. It is unclear from the affidavit the nature of the implant. Since how long an implant releases depends on the polymer or copolymer used for the preparation of the matrix and the nature of implant and the mode the implant is administered, the what is shown in the affidavit is not commensurate in scope with what is recited in the claims.
	The reference of Levine ( US 2004/0180916) which discloses sustained release formulations for controlled release of kappa opioid agonists is cited as interest (Abstract, 0116-0117).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612